Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-39 are presented for examination.
The response to the restriction requirement of 10/29/2020 has been received and entered.  Applicant elected group I, claims 21-37, with traverse for examination purpose.
Applicant’s arguments regarding the restriction requirement have been noted.  The traversal is on the ground(s) that the International Searching Authority did not reject the claims for lack of unity, and that all independent claims recite common element, the dye and that because the Groups share a common element, a search for Group I would also yield art pertinent to Groups II. Further, applicant traverses the election of species because of the same arguments presented for the restriction requirement. However, because the prior art used to address claim 21 is also applicable to claims 32, therefore, the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 21-28, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Greaves (US 8,840,684 )
Greaves discloses process for dyeing keratin fibers where the process comprises applying at least one cationic direct dye to the fibers; the direct dye has formula I:
A-(X)p-Csat-S-U
Where U is a) -S -C,Sat-(X,)p-A’ and b) -Y;
A and A’ are identical or different and represent at least one cationic chromophore;
Y represents i) hydrogen atom; or ii) a thiol-function protecting group;
X and X’ are identical or different and represent linear or branched, saturated or unsaturated divalent C1-C30 hydrocarbon-based chain, optionally interrupted and/or optionally terminated at one or both of its ends with one or more divalent groups or combinations thereof chosen from:
■■ NCR} , ■ N(R)(R)- , ■■ O" , - S , -CO- ,
- S02- with R, which may be identical or different, chosen from a hydrogen and a C1-C4 alkyl, hydroxyalkyi or aminoalkyl radical; an aromatic or non-aromatic, saturated or unsaturated, fused or non-fused (hetero)cyclic radical optionally comprising one or more identical or different, optionally substituted heteroatoms;
p and p', which may be identical or different, are equal to 0 or 1;
Csat- and C’sat may be identical or different, represent
an optionally cyclic, optionally substituted linear or branched Ct-Cig alkylene chain (See the whole document with emphasis on the abstract, column 2, lines 5-39; claim 1).  Therefore, for Claims 21,24, 38 
For claim 22, when U is -S -C’sat-(X’)P-A’, then the direct dye of formula 1 is
A-(X)p-Csat-S-S -C,Sat-(X,)p-A’ with A=A\ X=X’ and Csat = CV (column 8, line 45; column 13, lines 41-44, claim 2).
For claim 22, when the direct dye of formula 1 is a thiol dye, Y is hydrogen (a least column 8, lines 55-57).
18.    For claim 24, when Csat and C’sat- are the same or identical, they are selected from -(CH2)k- and where k is an integer ranging from 1-8 (claim 3; column 12, lines 29-32), then claim 21 is anticipated.
19.    For claim 25, X and X’ may be identical or different and represent the following: representing the following sequence:
-(TMZ)z-(TV
with the sequence linked in formula (I) symmetrically as follows:
- Csat (or C'Sat)-(T)t -(Z)z -(A or A');
in which:
T and T', may be identical or different, and represent one or more radicals or combinations thereof chosen from: -0-; -S-; -N(R)-; -N+(R)(R°)-; -S(O)-; -S(0)2-; -C(O)-; where R, R° may be identical or different, and represent a hydrogen atom, a C1-C4 alkyl radical, C1-C4 hydroxyalkyl radical, or an aryl(C;-C4)alkyl radical; and a cationic or non-cationic heterocycloalkyl or heteroaryl radical;
the indices t and t', may be identical or different, and are equal to 0 or 1;
Z represents:
-(CH2)m- radical with m being an integer between 1 and 8;
-(CH2CH20)q- or -(OCH2CH2)q- in which q is an integer between 1 and 5 inclusive; an aryl, alkylaryl or arylalkyl radical in which the alkyl radical is Cj-Ca and the aryl radical is Ce, optionally substituted with at 
    For claim 26, Greaves teaches that the cationic chromophores are derived from acridines, aeridones, anthrapyrimidines, anthroanthrones, ... xanthenes (paragraph bridging columns 13 and 14; column 17, lines 51-63).
21.    For claim 28, Greaves chooses the chromophores from II through V’:
(*)-Het+-C(Ra)= N- N(Rb)-Ar, Qr (II)    Q-, Het+-C(Ra)= N- N(Rb)-Ar'-(*) (IF)
Her-N=N-Ar,Q; (IV)
Q-, Het+-N= N-Ar'-(*)
(IV’)
)~Ar+-N=N-Ar”, Q (V)
Q-, Ar'i'-N= N-Ar”~(*)    (V5)
Wherein
FleP-is a “cationic heteroaryl radical, preferentially bearing an endocyclic cationic charge such as imidazolium, indolium or pyridinium, optionally substituted, preferentially with one or more (Ci -Cs) alkyl groups
(*) represents part of the chromophore linked to the rest of the molecule of formula (I);” (paragraph bridging columns 15 and 16; claim 6). For the requirement that one of Her, Ar*, Ar and Ar’ bears at least one linear or branched or saturated or unsaturated (Cio-Cso) aliphatic chain, the Ar*, is preferentially bearing tri(Cj-Cs) aikylammonium such that tri (Cg) would be a (C24) aliphatic group.
For daim 29, at least the below disulfide dyes (compounds IV, IV’, V, V’,VI, VI’, VII, VII”, VIII, VIII’ in columns 19 and 20, column 25, line 15 to column 28, line 50; claim 10) anticipate the recited dyes:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 8,840,684). 
    Greaves has been described above to anticipate claim 21. The difference between claims 28-29 is the difference in the length of the carbon groups of the chromophore molecules in the direct dye used to dye the keratin fibers. These variations represent derivatives of the chromophores, Basic Red 22, Basic 
 Greaves does not specifically say that application of the dyes protects keratin fibers. However, the process of protecting keratin fibers involves applying to the keratin fibers, at least one dye of formula (I): A-(X)p-CSat-S-U with the various parameters of A, X, Csat, and U as defined previously. Protecting the keratin fibers is the effect of the applied direct dye. Therefore, at the effective date of the invention, the artisan would have expected that application of the direct dye of Greaves to karatin fibers would have resulted in protecting the keratin fiber. Therefore, it would have been obvious to the artisan that the keratin fibers would be protected by the application of the direct dye of Greaves to the keratin fibers.  The selection of specific Keratin fiber is considered to be within the skill of the artisan in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 29, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of copending Application No. 15/774,773 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of co-pending claim 21 anticipates the examined process of claim 18; the dye of co-pending claim 26 anticipates the dye of examined claim 23; for claim 32, it would be expected that application of the dye composition would protect keratin fibers because protecting keratin fibers is the ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-26, 29, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 20 and 22-23 of U.S. Patent No. 9,265,705. Although the claims at issue are not identical, they are not patentably distinct from each other because while at least issued claims 20 are not word for word, the process of issued claim 20 anticipates examined claim 21. Further, the composition used in issued claim 1 anticipates the compound and the composition in examined claim 38 and 39  the direct dye used in the process of issued claim 20 and issued composition 1 anticipates the direct dye product of examined claim 33.
For claims 26, 27 and 29, the difference is that the Ra group on the five membered rings of the basic red and basic orange of the issued claims is methyl while it is a CIO minimum. However, the longer chain of the R group represents derivative of the chromophore of the dyes. There is no demonstration that dyes/chromophores having carbon chains longer than 6 cannot be used in the in the direct dyes. Therefore it would have been obvious to use derivatives of the chromophores in claim 1 in the cationic dyes of claims 7-9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 29, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 15 and 16 of U.S. Patent No. 8,840,684. Although the claims while at least issued claims 1-8 are not word for word, the process of issued claim 1 anticipates examined claim 21. Further, the composition used in the process of issued claim 1 anticipates compound and the composition in examined claim 38 and 39 and the direct dye used in the process of issued claim 1 anticipates the direct dye product of examined claim 34. Further claims 15 and 16 anticipate examined claims 30 and 31.
For claims 26, 27 and 29, the difference is that the Ra group on the five membered rings of the basic red and basic orange of the issued claims is methyl while it is a CIO minimum. However, the longer chain of the R group represents derivative of the chromophore of the dyes. There is no demonstration that dyes/chromophores having carbon chains longer than 6 cannot be used in the in the direct dyes. Therefore it would have been obvious to use derivatives of the chromophores in claim 8 in the cationic dyes of claims 10 and 11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZOHREH A FAY/Primary Examiner, Art Unit 1617